Citation Nr: 1113669	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  03-26 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for a generalized arthritic condition, to include CRESTA syndrome.

3.  Entitlement to service connection for a respiratory impairment due to a chest wall condition.

4.  Entitlement to service connection for a skin disorder of the hands and feet.

5.  Entitlement to an initial compensable evaluation for Reynaud's Syndrome.

6.  Entitlement to a compensable evaluation for residuals of a left pectoral muscle strain.

7.  Entitlement to an evaluation in excess of 10 percent for bilateral plantar fasciitis, prior to February 27, 2007.

8.  Entitlement to an evaluation in excess of 30 percent for bilateral plantar fasciitis, since February 27, 2007.


REPRESENTATION

Appellant represented by:  	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1978 to October 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the United States Department of Veterans Affairs (VA) which denied entitlement to the benefits sought.

In September 2004, the Board issued a decision, wherein service connection for a psychiatric disorder, a heart condition, and a chest/respiratory disability were denied.  Also denied was entitlement to an evaluation in excess of 10 percent for bilateral plantar fasciitis.  The Board remanded the issues of service connection for arthritis, a low back disability, and a skin disorder, as well as evaluation of Reynaud's Syndrome and a left pectoral muscle strain.

The Veteran appealed the denials of entitlement to the Court of Appeals for Veterans Claims, which in May 2006, based on a joint motion, vacated the denials and remanded the matters of service connection for a psychiatric disorder, a heart condition, and a chest/respiratory disability and an evaluation in excess of 10 percent for bilateral plantar fasciitis back to the Board for further development and reconsideration. 

The Board, in turn, remanded the issues to the RO, via the Appeals Management Center (AMC), in Washington, DC, in a September 2006 decision.

In a June 2007 decision, the RO granted service connection for a psychiatric disorder and for a low back disability, fully satisfying the appeals with regard to those issues.  The RO also granted an increased, 30 percent evaluation for bilateral plantar fasciitis, effective from February 27, 2007.

Independently, the RO also granted entitlement to a total disability evaluation based on a finding of individual unemployability (TDIU), effective from June 28, 2007.  The Veteran disagreed with the assigned effective date, and in an October 2009 Decision Review Officer (DRO) decision, the RO awarded an earlier effective date for the grant of TDIU, from November 24, 2003.  A statement of the case was issued, but the Veteran did not perfect her appeal with regard to the effective date for TDIU.  However, no correspondence or communication has been received from the Veteran indicating that this grant of benefits satisfies her remaining appeals.

Throughout this period, the Veteran had been represented by a private attorney, Mr. Keith D. Snyder, whose representation was limited to those issues on appeal.  In May 2010, the attorney informed VA that effective immediately, the representation was cancelled.  This served to restore the representation of the Veterans Service Organization (VSO) named in the general VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, dated in January 2008.  38 C.F.R. § 14.631.  In December 2010, correspondence was received from the VSO stating that the "Veteran wishes to move forward with her appellate issues."  

The issues on appeal have been recharacterized to better reflect the allegations of the Veteran and the evidence of record, for the sake of clarity in the claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Because some issues were appealed to the Court while others were remanded to the RO, and because the Veteran's independent claim for TDIU was processed while the multiple appeals were pending, many of the development steps ordered by the Board in 2004 and 2006 have either not been fully complied with, or the passage of time has rendered the past compliance inadequate.  Although the Board regrets the additional delay, further remand is required.

The record indicates that the Veteran continues to seek treatment at VA medical facilities in New Jersey.  On remand, updated records must be obtained.  These are relevant not only to determinations regarding the manifestations and severity of all of the claimed conditions.

VA examinations are required with respect to the claims for increased evaluations for Reynaud's Syndrome, bilateral plantar fasciitis, and residuals of left pectoral muscle strain.  The most recent examinations were four years ago, and current findings are required.  Further, examinations are required with respect to the claims of service connection for a skin disorder and for a generalized arthritis condition.

The Veteran has variously described her disabilities in claiming service connection and increased evaluations.  In some instances, it is unclear if the manifestations she describes are in fact part of the service connected disability (or the disability alleged to be service connected) or reflect completely separate and distinct conditions.  On remand, examinations, as described below, are required to clearly identify all current manifestations associated with service connected disabilities and to describe the full extent of the claimed conditions.

Finally, extensive evidence relevant to all of the currently pending appellate issues has been received since the most recent June 2007 rating decision, to include Social Security Administration records.  The Veteran has not waived initial RO consideration of this evidence, and hence a supplemental statement of the case for each issue currently on appeal is required to document the consideration and afford the Veteran a full and fair opportunity to respond.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records from the VA medical center in East Orange, New Jersey, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.  Records through May 2009 appear to be associated with the claims file.

2. Schedule the Veteran for a VA foot examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should describe in detail the current status of the Veteran's service connected plantar fasciitis, to include functional capacity.  The examiner should clearly identify all manifestations of the service connected disability, to include comment on whether conditions such as hammertoes or bunions are related.

3. Schedule the Veteran for a VA muscles examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should describe all current manifestations of the service connected left pectoral strain, to include comment on whether there is any impairment of respiration due to the muscle injury.

4.  Schedule the Veteran for VA skin, arteries and veins, neurological, and joints examinations in order to obtain a full and complete description of the manifestations of service connected Reynaud's Syndrome.  The claims folder must be reviewed in conjunction with the examination.  The examiner should clearly identify all conditions related to Reynaud's Syndrome.  The doctor should specifically comment on the following:

a)  Is there any skin condition present independent of Reynaud's Syndrome?

b)  Is there a current, generalized joint condition present which is independent of or related to Reynaud's Syndrome, to include scleroderma or CREST syndrome?

c) For all identified conditions, the examiner should opine as to whether such is at least as likely as not caused or aggravated by service or a service connected disability.

A full and complete rationale is required for all opinions expressed and conclusions reached.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5)  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


